Exhibit 10.1

 

SEPARATION AGREEMENT, RELEASE AND COVENANT OF NON-DISCLOSURE

 

Confidential Separation Agreement and General Release between MediaNet Group
(“Employer”) and Charles Enrique Arizmendi (“Employee”). In consideration of the
mutual covenants herein contained, the parties agree as follows:

 

1.     The parties agree to and acknowledge and the following: (a) Employee is
employed by Employer as the interim Chief Operating Officer; (b) Employer and
Employee entered into certain agreements ("Employment Agreement" ,
"Non-Qualified Stock Option Agreement" both as of November 30, 2011) which
impose obligations on Employee both during Employee's employment and after
Employee’s employment with Employer; (c) Employee agrees to abide by the terms
and conditions of the Employment Agreement, and the Non-Qualified Stock Option
Agreement which survive the termination of Employee's employment; (d) Employee
and Employer agree that this Agreement shall supersede or modify the terms and
conditions of the Employment Agreement, and the Non-Qualified Stock Option
Agreement; (e) the parties mutually desire to terminate Employee’s employment;
and (f) the parties desire to enter into this Agreement with regard to the
termination of Employee’s employment.

 

2.     The term "Protected Parties" as used herein includes MediaNet Group.
(“Employer”), and Employer’s parent corporation, subsidiaries and its
affiliates, its successors and assigns, all current and former officers,
directors, managers,  employees, members, shareholders, agents, representatives,
attorneys, and contractors of such entities.

 

3.     Employee's separation from employment with Employer is effective January
12th, 2013 (the "Separation Date"). Employee acknowledges receipt of (i) his
remaining standard gross wages through July 12th, 2012 (the “Agreement Date”),
and (ii) his remaining unused vacation. Employee acknowledges that the Severance
Payment described below in paragraph 3(b) actually represents the monies to
which he may now or may hereafter be entitled from Employer. This includes but
is not limited to back-pay, severance pay, wages, overtime pay, commissions,
bonuses, personal time pay, benefits, attorneys' fees and damages of any nature
whatsoever.

 

3.  (a)  Parties agree that the Employment Agreement, except for its section 7,
shall be null and void an replaced in its entirety by this Agreement and section
3 of the Stock Option Agreement shall be amended as follows:

 

“Exercise of Option and Provisions for Termination; Vesting Schedule. The Option
shall vest as follows: 312,500 of the Option Shares will vest and become
exercisable on March 31, 2012; 312,500 of the Option Shares will vest and become
exercisable at the end of each of three successive calendar quarters thereafter.
This Option may be exercised at any time during the period (the “Exercise
Period”) commencing on March 31, 2012 and terminating on March 31, 2013 (the
“Expiration Date”). This Option may not be exercised at any time on or after the
Expiration Date.”

 

The total amount of Option Shares to be exercised would not exceed 1,250,000.
The Option Shares currently already vested shall remain Employee’s property.

 

Furthermore section 14 of the Stock Option Agreement shall be null and void and
be replaced by this agreement.

 

3.  (b)  Severance Payment: Subject to Employee’s execution and non-revocation
of this Agreement, Employer shall pay to employee the amount of ninety
six-thousand dollars ($96,000). A payment in the amount of twenty four thousand
($24,000) shall be made 8 days after the receipt of the executed separation
agreement. The remaining amount of $72,000 shall be paid in equal installments
as a salary for the next 6 months until January 12, 2013. During these six
months the Employee shall remain employed and Employer shall pay only the
healthcare benefits for the Employee according to the Section 4.1 of the
Employment Agreement –This shall be paid from the date of Agreement Date until
six months after Agreement Date and it would be paid unconditionally in equal
installments at the end of such regular payroll accounting periods as are
established by the Corporation, or in such other installments upon which the
parties hereto shall mutually agree. Until the Separation Date, the Employee
will not attend for work or be involved in the business of the Employer. If the
payments under this paragraph (3)(b) are paid 30 or more days after the agreed
upon due date set forth in this Agreement, Employee shall be entitled to receive
an interest equal to 1.5% per month of the amount due or the maximum amount
allowed by law, whichever is less and all the Employee’s obligations under
section 9 of this Agreement and all others entered in between Employer and
Employee, shall cease immediately. All payments are subject to non-revocation of
this Agreement. All payments are non-refundable.



 

 

 

 

Employer additionally agrees to not disparage Employee to any third parties, and
to provide a positive letter of reference in response to any employment
inquiries.

 

4.     Employee will not communicate with any known employees or former
employees of Employer concerning any claims or potential claims he had or they
may have against Employer or the other Protected Parties. Employee agrees that
he has no right to reemployment with Employer.

 

5.     Employee (on Employee's own behalf and on behalf of Employee's spouse,
heirs, personal representatives, and any other person who may be entitled to
make a claim on Employee's behalf or through Employee), forever releases and
discharges the Protected Parties, from any and all claims, charges, actions and
causes of action of any kind or nature (including, without limitation, those
arising under The Florida Civil Rights Act of 1992, as amended; the Civil Rights
Acts of 1866, 1871, 1964 and 1991, as amended; the Employee Retirement Income
Security Act of 1974, the Rehabilitation Act of 1973, the Equal Pay Act of 1963,
the Vietnam Era Veteran’s Readjustment Assistance Act of 1974, the Occupational
Safety and Health Act, the Immigration Reform and Control Act of 1986, the
Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, and the Older Worker’s Benefit Protection Act) that Employee once had or
now has, whether arising out of Employee’s employment, separation of employment
with Employer, service as an officer or any other title of any of the Protected
Parties and/or otherwise, and whether such claims are now known or unknown to
Employee. This is not a complete list, and Employee waives and releases all
similar rights and claims under all other federal, state and local
discrimination provisions and all other statutory and common law causes of
action, including claims based on any tort, such as invasion of privacy,
defamation, fraud and infliction of emotional distress, to the extent allowed by
law, relating in any way to Employee’s employment or separation from employment
with Employer. Further, Employee represents that Employee (or any person acting
on Employee's behalf) has not filed any charges, claims or actions against the
Protected Parties with any government entity or court of law.

 

With respect to the Age Discrimination in Employment Act ("ADEA"), as amended by
the Older Workers Benefit Protection Act ("OWBPA"), the parties acknowledge that
Employee has (a) 21 days from date of receipt of this Agreement to consider it
and once Employee has signed this Agreement, Employee has seven (7) days in
which to revoke it. Employee may revoke and cancel this Agreement in writing
within seven (7) days of execution by providing written notification of
revocation to CEO at Employer's address. If Employee does revoke the Agreement,
then the Agreement becomes null and void and Employee shall not be entitled to
the Severance Payment provided herein. This Agreement shall not become effective
until after the expiration of the seven (7) day revocation period, and Employee
acknowledges that Employee is not entitled to the Severance Payment until after
expiration of the revocation period. Further, the parties acknowledge that
Employee cannot waive any claims under the ADEA or OWBPA that may arise after
the date of this Agreement. Notwithstanding the forgoing, nothing in this
Agreement shall preclude Employee from bringing suit to challenge the validity
or enforceability of this Agreement under the ADEA as amended by the OWBPA.

 

Employee is not releasing any rights to enforce the terms of the stock option
plan or any other ownership interests that he may have in the business of
Employer.

 

Employer shall indemnify Employee for any damages sought to be recovered against
him as well as attorney’s fees and costs incurred in the defense of an action
brought against him that arises out of Employee’s service as an officer or any
other title of Employee during his period of employment at Employer except for
the actions arising from Employee's own acts done by breaching the Company's
procedures or own negligence while employed with Employer.



 

 

 

 

6.     The parties shall not, directly or indirectly, make or cause the making
of any negative, derogatory or disparaging comments or statements about each
other. The parties agree that they will not at any time or in any manner,
directly or indirectly, talk about, write about, disclose or otherwise publicize
or cause to be disclosed or publicized: (a) the fact that they entered into this
document or the existence of this document (except for their attorneys, tax
advisors or as compelled by law) and (b) Employee’s claims against the Protected
Parties, if any. Employee agrees that he will not at any time or in any manner,
directly or indirectly, talk about, write about, disclose, or otherwise
publicize or cause to be disclosed or publicized (1) the employment policies or
practices of the Protected Parties; or (2) any secret, proprietary, personal,
financial, confidential, business and business activities or prospects, trade
secret, trade practices or other information about the Protected Parties, except
to the extent such information is already in the public domain (other than
through disclosures made by Employee) (collectively, the "Confidential
Information").

 

Further, Employer agrees to release and discharge Employee from any and all
claims, charges, actions and causes of actions Employer once had or now has,
arising out of Employee’s service as an officer or any other title of Employee.

 

7.     Employee acknowledges that he has returned all Employer property,
information, materials, handbooks, manuals, etc., including copies that were in
his possession at any time during his employment with Employer, and that he will
not retain copies of any Employer property information, materials, handbooks,
manuals, etc. Employer agrees to allow Employee to retain the Tablet PC Samsung
issued to him upon commencement of his employment.

 

8.     The Employee acknowledge that all original works of authorship which are
made by him (solely or jointly with others) within the scope of his employment
and which are protectable by copyright are "works made for hire," pursuant to
United States Copyright Act (17 U.S.C., Section 101) and it will be considered
Company’s property.

 

9.     Upon termination of his employment and in consideration of the payments
in Paragraph 3(b) hereof, hereunder the Employee shall not, for a period of six
(6) months after Separation Date compete and/or for a period of two (2) years
after the Separation Date solicit, either on his own behalf or for any other
person, firm, or company, directly or indirectly as follows:

 

9.1     Compete with the Business of the Company and/or solicit from the Company
the trade or business of any person, firm or company who is a customer of the
Company at the Separation Date and with whom the Employee or any person who
Employee supervised had dealings at any time within one year prior to the date
of Employee’s termination of employment with the Company (an “Existing
Customer”) to the detriment of the Company;

 

9.2     In competition with the Business of the Company, use his knowledge of,
or influence over, any Existing Customer to or for his own benefit or the
benefit of any other person carrying on business in competition with the
Company, or otherwise use his knowledge of or influence over any such customer
to the detriment of the Company;

 

9.3     Compete with the Business of the Company and/or solicit from the
Company, the trade or business of any person, firm or company who (not being an
“Existing Customer”) at any time during the 12 months preceding the Agreement
Date has been a customer of the Company and with whom the Employee personally
had dealings (a “Past Customer”);

 

9.4     Compete with the Business of the Company and/or solicit or otherwise
endeavor to do business with any person, firm or company who as Separation Date
is not an Existing Customer or a Customer with whom, in the 12 months prior to
the termination of this employment, the Employee had been discussing and/or
negotiating the prospect of the Company undertaking business for that person,
firm or company; or



 

 

 

 

9.5     directly or indirectly solicit from the Company any person who is an
employee of the Company at Agreement Date or otherwise encourage any such
employee to sever employment with the Company;

 

Further, it is agreed that should the Employee violate or breach of any
restrictions set forth herein (a) the Employee shall not be entitled to any
further severance payments and benefits under this Agreement, and (c) the
Employee will have no further rights or entitlements under this Agreement.

 

10.     Employee acknowledges that the rights, duties and obligations extending
from Employee's relationship with one or more of the Protected Parties and the
nondisclosure and confidentiality provisions set forth above are confidential,
unique, innovative and personal in nature and that Employee's failure to honor
these agreements may cause irreparable and irrevocable harm and damages to one
or more of the Protected Parties. Accordingly, in the event of a violation of
the agreements set forth herein, Employee agrees that each of the affected
Protected Parties shall be entitled to damages and/or injunctive relief and such
other legal and equitable remedies as may be appropriate and allowed by Florida
law, fully understanding that it may result in the issuance of an injunction
enjoining and restraining Employee and/or Employee's heirs, successors and
assigns, as may be appropriate and allowed by Florida law. Employer shall be
entitled to recover from Employee any and all compensation paid to, derived by
or assigned to Employee in connection with a violation of the confidentiality
and non-disclosure provisions in Section 5 and 10 from this Agreement and
Employee hereby assigns to Employer all such compensation, wherever and whenever
derived. Nothing herein shall be construed as limiting the scope of the damages
recoverable by Employer for a violation of the provisions herein. All of
Employer’s remedies set forth herein or arising hereunder whether in law or
equity shall be cumulative and not exhaustive.

 

11.     This document shall be governed by the laws of the State of Florida and
any suit for enforcement of the agreements set forth above shall be brought in
Broward County, Florida. If any term or condition of this Agreement and Release
shall be held to be invalid, illegal or unenforceable in any respect by a court
of competent jurisdiction, this Agreement and Release shall be construed without
such term or condition. If at the time of enforcement or any provision of this
Agreement, a court shall hold that the duration, scope or area restriction of
any provision hereof is unreasonable under circumstances now or then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under the circumstances shall be substituted by the court for the stated
duration, scope or area.

 

12.     Employee agrees that he has had a full and fair opportunity to review
this Agreement with counsel and signs it knowingly, voluntarily, and without
duress or coercion. Further, in executing this Agreement, Employee agrees that
he has not relied on any representation or statement not set forth in this
Agreement.

 

13.     If either party initiates proceedings for the other’s breach of this
Agreement, the prevailing party shall recover attorneys’ fees and costs,
including such fees and costs on any enforcement or appeal proceedings.

 

14.     This Agreement may not be amended or modified in any way, except
pursuant to a written instrument signed by both parties.

 

IN WITNESS WHEREOF, the undersigned has executed this Separation Agreement,
Release and Covenant of Non-Disclosure on this 12th day of July 2012.

 

Witness:   Employee:                             Name:                      
Witness:   Employer:                             Name:      

 



 

